Per Curiam,
Plaintiff holds title to the surface of a tract of land by deed reserving to the grantor all the coal “with the usual *221mining rights and privileges.” Subsequent to this conveyance, the grantor conveyed the minerals to defendant’s predecessor in title, without liability for surface support, expressly subject, however, to the earlier conveyance of the surface in which the grantors “reserved the coal with the usual mining rights and privileges.” Defendant having caused a subsidence of the surface in mining the coal and consequent damage to plaintiff’s railroad tracks, the court below granted an injunction perpetually restraining defendant from further mining under the land in such manner as to injure the surface or interfere with the safe operation of plaintiff’s railroad.
A grant of coal with right to mine and remove the same does not relieve the grantee from liability for surface support, in absence of express waiver of such right or the use of words from which an intention to waive clearly appears. This rule has at no time been departed from: Jones v. Wagner, 66 Pa. 429; Stilley v. Pittsburgh-Buffalo Co., 234 Pa. 492, 496, 497; Penman v. Jones, 256 Pa. 416, 422, 433, and cases cited. A reservation of “the usual mining rights and privileges” does not clearly show an intention to waive the right of surface support: Weaver v. Berwind-White Coal Co., 216 Pa. 195, 201, 202; Allshouse’s Est., 23 Pa. Superior Ct. 146. In determining whether the particular words in question are to be construed as necessarily implying a waiver of the right of support, the intention must be gathered from the language used in the conveyance, and parol evidence to aid in its construction cannot be considered: Stilley v. Pittsburgh-Buffalo Co., supra.
We fully concur in the conclusions reached by the court below and affirm its decree at appellant’s costs.